United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.S., Appellant
and
U.S. POSTAL SERVICE, MAIN POST OFFICE,
Livonia, MI, Employer
__________________________________________
Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 10-538
Issued: February 17, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 23, 2009 appellant filed a timely appeal from the December 8, 2009
decision of the Office of Workers’ Compensation Programs denying her request for a hearing
and the November 13, 2009 merit decision denying her claim for a recurrence of disability.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUES
The issues are: (1) whether appellant sustained a recurrence of disability on November 5,
2008 causally related to her October 20, 2008 accepted right shoulder tenosynovitis; and
(2) whether the Office properly denied her request for a second hearing.
FACTUAL HISTORY
On October 23, 2008 appellant, then a 51-year-old letter carrier, filed a traumatic injury
claim for an injury to her right shoulder on October 20, 2008 when she reached up to retrieve
mail from a shelf. An October 20, 2008 x-ray revealed a normal right shoulder with no evidence

of traumatic osseous pathology or bony abnormality. The Office accepted her claim for right
bicipital tenosynovitis.1
Appellant filed a claim for a November 5, 2008 recurrence of disability, due to the
October 20. 2008 right shoulder injury. She stated that she had to carry her mail bag on her right
shoulder, which caused right shoulder pain and aggravated her left shoulder condition. On the
claim form, Eddie Morgan, Jr., a supervisor, denied that appellant was required to carry mail on
her shoulder. He indicated that her inability to work was due to residuals of left breast cancer.
In a January 15, 2009 letter, Catherine Williamson, an employing establishment supervisor,
advised that appellant returned to full duty on November 3, 2008 after being released by her
physician who found that her accepted right arm condition had resolved. Her disability for work
was due to left arm restrictions. On February 2, 2009 Mr. Morgan noted that appellant was
provided a mail bag that was designed to be carried around the waist, not her right shoulder.
Appellant was never required to carry mail on her right shoulder.
On October 28, 2008 Dr. Maurey R. Ellenberg, a Board-certified internist and physiatrist,
reviewed the medical history and provided findings on physical examination. He noted
tenderness over appellant’s upper right trapezius muscle and right bicipital tendon. Right arm
reflexes and strength were normal. Appellant’s right upper extremity pain appeared to be a
combination of myofascial pain with trapezius and bicipital tendinitis. On October 31, 2008
Dr. Ellenberg advised that appellant’s bicipital tendinitis had improved and she could perform
full-time regular work duties with her right arm as of November 3, 2008. Appellant continued to
have a 25 pound lifting limit on her left side. On November 11, 2008 Dr. Ellenberg advised that
appellant could perform full-time regular work as of November 3, 2008.
On November 19, 2008 Dr. Eric A. Kovan, a Board-certified physiatrist and an associate
of Dr. Ellenberg reviewed the medical history and provided findings on physical examination.
After developing right bicipital tendinitis on October 20, 2008, appellant began using her left
shoulder to compensate and exacerbated the left arm condition. As a result, she had pain in both
shoulders. Dr. Kovan diagnosed bilateral shoulder pain secondary to exacerbation of carrying
mail at work. Appellant could work with a weight limit of 25 pounds for both arms. On
January 14, 2009 Dr. Kovan reviewed the medical history and provided findings on physical
examination. He noted appellant’s right shoulder was doing well and the physical examination
was within normal limits. She had no work restrictions on use of her right shoulder. Left arm
restrictions included no grasping and no lifting greater than ten pounds. On February 11, 2009
Dr. Kovan advised that appellant was unable to work due to her left shoulder condition.
By decision dated May 4, 2009, the Office denied appellant’s claim for a recurrence of
disability on November 5, 2008, finding that the medical evidence failed to establish that her
disability was causally related to the October 20, 2008 accepted right shoulder condition.
On August 12, 2009 Dr. Kovan stated that appellant was off work until January 1, 2009
due to her left arm condition. Appellant could perform sedentary work using her right arm only.
On September 2, 2009 Dr. Kovan provided findings on physical examination and advised that
1

Appellant has a separate claim accepted for aggravation of left bicipital tenosynovitis on March 1, 2002 under
OWCP File No. xxxxxx8464. The Office accepted a November 13, 2008 recurrence of disability under this claim.

2

appellant’s right shoulder condition was within normal limits. Regarding her work status, she
had full activity of her right arm.
Appellant requested a hearing before an Office hearing representative.
By decision dated November 13, 2009, the Office denied her claim for a November 5,
2008 recurrence of disability causally related to her October 20, 2008 right bicipital
tenosynovitis.
Appellant and her attorney did not attend the hearing scheduled for
August 14, 2009. Consequently, the Office hearing representative performed a review of the
written record.
On November 28, 2009 appellant again requested a hearing.
By decision dated December 8, 2009, the Office denied appellant’s request for a hearing,
finding that she was not entitled to a second hearing as a matter of right. It further found that the
issue in the case, whether she had a recurrence of disability causally related to her accepted
October 20, 2008 right bicipital tenosynovitis, could be addressed equally well through a
reconsideration request and additional medical evidence.2
LEGAL PRECEDENT -- ISSUE 1
A recurrence of disability means “an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which has resulted from a previous
injury or illness without an intervening injury or new exposure to the work environment that
caused the illness.”3 An employee who claims a recurrence of disability due to an accepted
employment-related injury has the burden of establishing by the weight of the substantial,
reliable and probative evidence that the disability for he or she claims compensation is causally
related to the accepted injury. This burden of proof requires that an employee furnish medical
evidence from a physician who, on the basis of a complete and accurate factual and medical
history, concludes that the disabling condition is causally related to the employment injury and
supports that conclusion with sound reasoning.4 Where no such rationale is present, medical
evidence is of diminished probative value.5
It is an accepted principle of workers’ compensation law that when the primary injury is
shown to have arisen out of and in the course of employment, every natural consequence that
flows from the injury is deemed to arise out of the employment, unless it is the result of an
independent, intervening cause attributable to the employee’s own intentional conduct.6
2

Subsequent to the December 8, 2009 Office decision, additional evidence was associated with the file. The
Board’s jurisdiction is limited to the evidence that was before the Office at the time it issued its final decision. See
20 C.F.R. § 501.2(c). The Board may not consider this evidence for the first time on appeal.
3

R.S., 58 ECAB 362 (2007); 20 C.F.R. § 10.5(x).

4

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); Nicolea Bruso, 33 ECAB 1138, 1140 (1982).

5

See Ronald C. Hand, 49 ECAB 113 (1957); see also Michael Stockert, 39 ECAB 1186, 1187-88 (1988).

6

S.M., 58 ECAB 166 (2006); John R. Knox, 42 ECAB 193, 196 (1990).

3

ANALYSIS -- ISSUE 1
Appellant has the burden to provide medical evidence establishing that she sustained a
recurrence of disability on November 5, 2008 causally related to her October 20, 2008 accepted
right bicipital tenosynovitis.
Appellant alleged that she was made to carry her mailbag on her right shoulder, and
therefore aggravated both her right and left shoulder conditions. The employing establishment
denied that appellant was required to carry mail on her shoulder. It provided her with a mail bag
that was designed to be carried around the waist, not her shoulder. The employing establishment
advised that appellant returned to full duty on November 3, 2008 after being medically released
by her physician who found that her accepted right arm condition had resolved.
An October 20, 2008 x-ray revealed a normal right shoulder with no evidence of
traumatic osseous pathology or bony abnormality. On October 31, 2008 Dr. Ellenberg advised
that appellant could perform fulltime regular work duties with her right arm as of
November 3, 2008. On November 11, 2008 he again advised that she could perform fulltime
regular work as of November 3, 2008. There are no reports from Dr. Ellenberg to establish a
November 5, 2008 recurrence of disability causally related to appellant’s October 20, 2008
accepted right bicipital tenosynovitis.
On November 19, 2008 Dr. Kovan noted that, after developing right bicipital tendinitis
on October 20, 2008, appellant began using her left shoulder to compensate and exacerbated her
left arm condition. As a result, appellant had pain in both shoulders. Dr. Kovan diagnosed
bilateral shoulder pain secondary to exacerbation due to carrying mail at work. A consequential
left shoulder condition could be compensable if it arose because of the accepted the right
shoulder condition. Dr. Kovan’s opinion however is based upon an incomplete history and an
inadequate medical explanation as appellant stated that she continued to carry the mailbag on her
right shoulder. There is no evidence of record that appellant carried or distributed the mail with
her upper left extremity. Dr. Kovan did not explain how appellant’s carrying and handling of the
mail on her right shoulder caused her left shoulder to compensate or exacerbated her left
shoulder condition.
Moreover, Dr. Kovan did not find that appellant was disabled on November 5, 2008 due
to her accepted right shoulder condition. On January 14, 2009 he noted that her right shoulder
was doing well and the physical examination was within normal limits. Appellant had no work
restrictions on the use of her right shoulder. Dr. Kovan’s reports do not establish that appellant
sustained a recurrence of disability on November 5, 2008 causally related to her October 20,
2008 accepted right shoulder condition.
The Board finds that appellant failed to meet her burden of proof in establishing that she
sustained a recurrence of disability on November 5, 2008 causally related to her October 20,
2008 accepted right bicipital tenosynovitis.

4

LEGAL PRECEDENT -- ISSUE 2
Section 8124(b)(1) of the Act, concerning a claimant’s entitlement to a hearing before an
Office hearing representative, states: “Before review under section 8128(a) of this title, a
claimant for compensation not satisfied with a decision of the Secretary under subsection (a) of
this section is entitled, on request made within 30 days after the date of the issuance of the
decision, to a hearing on his claim before a representative of the Secretary.”7 Aclaimant is not
entitled to an oral hearing, however, if he has already received a hearing on the same issue or set
of issues.8 Nonetheless, the Board has held that the Office, in its broad discretionary authority in
the administration of the Act, has the power to hold hearings in certain circumstances where no
legal provision was made for such hearings, and has held that the Office must exercise its
discretion in such cases.9 The Office shall determine whether a discretionary hearing should be
granted and, if not, shall so advise the claimant with reasons.10 The Office’s procedures, which
require the Office to exercise its discretion to grant or deny a hearing when no legal provision is
made for such hearings, are a proper interpretation of the Act and of Board precedent.11
ANALYSIS -- ISSUE 2
Having already been granted an oral hearing before an Office hearing representative on
the issue of whether she had a November 5, 2008 recurrence of disability causally related to her
October 20, 2008 right bicipital tenosynovitis, appellant was not entitled to another hearing on
the same issue as a matter of right. The Office correctly made this finding in its December 8,
2009 decision. The Office considered whether to grant a discretionary hearing but denied such a
hearing on the grounds that the issue could be resolved equally well through the reconsideration
process. As appellant may pursue this issue through an alternative procedure, by submitting to
the Office a request for reconsideration and by supporting that request with well-reasoned
medical evidence on whether she had a November 5, 2008 recurrence of disability causally
related to her October 20, 2008 right bicipital tenosynovitis, the Board finds that the Office did
not abuse its discretion in denying appellant’s request for a second hearing on the same issue.12

7

5 U.S.C. § 8124(b)(1).

8

See Charles D. Watson, 35 ECAB 1068 (1984) (if a claimant has received a hearing on an issue or set of issues
and the hearing representative affirms the Office’s decision, the claimant is not entitled to another hearing on that
issue or set of issues even if her proffers new evidence; he may receive a second hearing only if the Office, in its
discretion, grants him a second hearing).
9

Johnny S. Henderson, 34 ECAB 216 (1982) (request for a second hearing).

10

Federal (FECA) Procedure Manual, Part 2 -- Claims, Hearings and Reviews of the Written Record, Chapter
2.1601.4.b(3) (June 1997).
11

See Jeff Micono, 39 ECAB 617 (1988).

12

See L.D., 58 ECAB 344 (2007).

5

CONCLUSION
The Board finds that appellant failed to meet her burden of proof to establish that she had
a recurrence of disability on November 5, 2008 causally related to her October 20, 2008 accepted
right bicipital tenosynovitis. The Board further finds that the Office properly denied appellant’s
request for a second hearing on the same issue.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated December 8 and November 13, 2009 are affirmed.
Issued: February 17, 2011
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

